Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 2/23/2022 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/2022.


DETAILED ACTION
	This is the first action on the merits for application 16/667365.  Claims 1-15 are currently pending in this application. Claims 1-9 are currently under examination.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWATA (2008/0155803) in view of FUNAHASHI (5,308,289).

Regarding Claim 1, IWATA teaches A structure for belt installation of an engine (1) for a vehicle, comprising: a pulley (11) mounted to a crankshaft of the engine (1); a stretch belt (5) having a first end mounted on the pulley (11); and an accessory (3) mounted on the engine (1) at a position spaced apart from the pulley (11), wherein the accessory (3) includes a pulley portion (21) having a guide member (26) on a front center thereof, and wherein the guide member (26) guides installation of the stretch belt (5) to the pulley portion (21).
IWATA does not teach A damper pulley mounted to a crankshaft.
FUNAHASHI teaches a damper pulley mounted to a crankshaft (100).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the crankshaft pulley in IWATA so it is a damper pulley as in IWATA to reduced vibrations in the belt drive.



Regarding Claim 3, IWATA teaches wherein the guide member (26) includes: a protrusion part (23) that protrudes in a circular ring shape at the front center of the accessory; and a flange part (25) integrally formed with and extending outward along a rear outer circumference of the protrusion part (23), and contacting the accessory (3).

Regarding Claim 5, IWATA does not teach wherein an outer diameter of the protrusion part is between about 0.6 times and 0.7 times of a diameter of the pulley portion of the accessory.
IWATA teaches the result effective variable of an outer diameter of the protrusion part having some percentage of the diameter of the pulley portion. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it so the alternative belt path has a desired drive ratio for a given application. A lower pulley diameter results in lower power losses by the motor since the alternator would be driven slower and the crankshaft would have a higher mechanical advantage against the rotational drag of the alternator.  A higher pulley diameter would result in more electricity being generated due to the higher speed the alternator is being rotated while resulting in more power consumed by the motor to drive the alternator due to the lower mechanical advantage.



Regarding Claim 8, IWATA teaches wherein the stretch belt (5) includes a core wire (61) within an outer shell (6), and the core wire (61) is made of an elastic fiber having elasticity.

Regarding Claim 9, IWATA teaches wherein a second end of the stretch belt (5) is connected to an upper portion (27) of the pulley portion (21) of the accessory (3).


The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 


Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art does not teach or suggest wherein the protrusion part (23) has a protrusion width that extends from the front center of the accessory (3) and that is greater than 0.5 times and less than a width of the stretch belt with the other elements in Claim 4.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654